United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
DEPARTMENT OF THE ARMY,
INSTALLATION MANAGEMENT AGENCY,
Fort Dix, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-443
Issued: November 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 7, 2009 appellant filed a timely appeal from the August 25 and
September 30, 2009 merit decisions of the Office of Workers’ Compensation Programs
terminating his compensation and denying his claim for a schedule. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
effective May 31, 2008 on the grounds that he abandoned suitable work; and (2) whether
appellant is entitled to a schedule award.
FACTUAL HISTORY
The Office accepted that on January 3, 2005 appellant, then a 59-year-old fuel
distribution system worker, sustained a medial meniscus tear of his right knee when he stepped
in a gopher hole at work. He stopped work on March 2, 2005 and underwent a partial medial
meniscectomy with joint debridement of the right knee on March 14, 2005. On March 26, 2005

appellant underwent arthroscopic debridement and lavage.
medical compensation.

The Office paid wage-loss and

In a February 2, 2006 report, Dr. Ronald M. Krasnick, an attending Board-certified
orthopedic surgeon, stated that appellant exhibited an antalgic gait, a varus deformity on the
right, a thick right knee synovium and 95 degrees of right knee flexion. He advised that
appellant had end-stage tricompartmental arthritis and that the treatment of choice was a total
knee arthroplasty. Dr. Krasnick recommended that appellant consult with Dr. Robert Booth, a
Board-certified orthopedic surgeon, before any decision was made. On September 14, 2006
Dr. Zohar Stark, a Board-certified orthopedic surgeon serving as an Office referral physician,
noted that examination of appellant revealed diffuse swelling and tenderness in his right knee.
He determined that appellant had ongoing residuals of the accepted work injury which might
necessitate surgery. Dr. Stark completed a Form OWCP-5 indicating that appellant was capable
of returning to work with restrictions.1 Based on the report of Dr. Stark, appellant was referred
for vocational rehabilitation services.
In a January 23, 2007 report, Dr. Krasnick stated that appellant had chronic degenerative
disc disease and spondylosis in his lumbosacral spine and severe tricompartmental degenerative
arthritis in his right knee. Appellant remained totally disabled from work and was a candidate
for a synvisc injection or a total knee arthroplasty. On June 11, 2007 Dr. Booth examined
appellant and diagnosed degenerative arthritis of his right knee. He encouraged appellant not to
have a total knee arthropathy due to his youth, right leg sciatica and “his multiple confounding
issues.” Dr. Booth was asked to complete an OWCP-5 form indicating appellant’s work
restrictions. In a June 20, 2007 letter, he indicated that he was returning the form uncompleted
as he felt appellant should be evaluated by a physician with expertise in determining work
limitations.
The Office determined that there was a conflict in medical opinion between Dr. Krasnick
and Dr. Stark regarding appellant’s ability to work. It referred appellant to Dr. Gregory S.
Maslow, a Board-certified orthopedic surgeon, for an impartial medical evaluation.
On September 11, 2007 Dr. Maslow reviewed appellant’s factual and medical history and
reported the findings on examination of appellant. Appellant had patellofemoral crepitus in his
right knee but none in his left and there was no patellofemoral compression pain on either side.
The left knee showed 0 to 125 degrees of flexion and the right knee showed 0 to 125 degrees of
flexion with pain. Dr. Maslow stated that there was no medial, lateral or drawer instability in
either knee and that there was diffuse mild tenderness in the anterior of the right knee. There
was no popliteal tenderness on either side and no leg length discrepancy. The neurologic
examination of the lower extremities showed that reflexes were intact and there was no sensory
deficit to light touch in either lower extremity. Dr. Maslow stated that on January 3, 2005
appellant sustained a sprain of his right knee with aggravation of preexisting degenerative
changes and a tear of the medial meniscus. As a result of surgery undertaken for this diagnosis,
appellant also suffered pulmonary emboli and a staphylococcus infection of his right knee.
Dr. Maslow noted limited findings for appellant’s neck, trunk and upper extremities. He noted
that appellant exhibited mild evidence of impairment during the clinical evaluation. Appellant’s
1

Dr. Stark stated that appellant could lift, push and pull up to 20 pounds for up to eight hours per day, sit for up to
eight hours per day, walk for up to one hour per day and stand for up to one hour per day.

2

use of a cane was deemed to be optional, but it would be appropriate to use it with his left hand.
Dr. Maslow stated that appellant was not totally disabled and “certainly could manage a lightduty or sedentary-type job.”
Dr. Maslow completed a Form OWCP-5 indicating that appellant was capable of
returning to work on a full-time basis with restrictions. He found that appellant could walk for
one to two hours per day; stand for one to two hours per day; operate a motor vehicle at work;
and operate a motor vehicle to and from work for short distances. Appellant could lift, push and
pull up to 25 pounds but he could not engage in squatting, kneeling or climbing.
In a November 15, 2007 report, Dr. Krasnick diagnosed spondylolisthesis at L5-S1 and
degenerative disc disease at L5-S1 and indicated that appellant was totally disabled.
On March 3, 2008 the employing establishment offered appellant a modified job as a
supply clerk. This position was sedentary in nature and did not require him to squat, kneel or
climb. While sitting in a chair, appellant would be required to perform such duties as issuing and
receiving supplies, preparing and submitting transaction documents, monitoring contracts and
providing administrative support to property book office operations. He would be allowed to sit
or stand at his convenience for comfort and would be permitted to take occasional walks. The
supply clerk position required walking for one to two hours a day; standing for one to two hours
a day and lifting, pushing and pulling up to 25 pounds.2 On March 15, 2008 appellant indicated
that he could neither accept nor reject the offered position but would contact his physician to
discuss whether it was suitable.
In a March 28, 2008 letter, the Office advised appellant of its determination that the
supply clerk position offered by the employing establishment was suitable. It informed him that
his compensation would be terminated, under 5 U.S.C. § 8106(c)(2), if he did not accept the
position or provide good cause for not doing so within 30 days of the date of the letter.
In a report of Dr. Krasnick, received by the Office on April 7, 2008, he advised that
appellant’s physical examination was unchanged. He reviewed the supply clerk position offered
by the employing establishment and asserted that prolonged sitting was inconsistent with
appellant’s physical capabilities. Dr. Krasnick reiterated that appellant was totally disabled.
In an April 29, 2008 letter, the Office advised appellant that his reasons for not accepting
the position offered by the employing establishment were unjustified. It advised him that his
compensation would be terminated, under 5 U.S.C. § 8106(c)(2), if he did not accept the position
within 15 days of the date of the letter.
In an April 29, 2008 report, Dr. Krasnick stated that appellant had become progressively
immobilized based on a clinical diagnosis of depression. He noted that appellant had a sluggish
gait, severe crepitus, varus deformities and marked restriction of motion and indicated that he
was totally disabled.

2

The job description indicated that all duties would be in accordance with the restrictions recommended by
Dr. Maslow.

3

Appellant accepted the job offer on May 14, 2008 and returned to work on May 25, 2008.
However, on May 31, 2008 he stopped work and elected to retire from the employing
establishment.
In an October 13, 2008 report, Dr. Krasnick stated that appellant reported that he could
not sit or stand still. He diagnosed severe arthrosis of the right knee, mild arthrosis of the left
knee, degenerative disc disease of the lumbosacral spine, cervical disc disease and severe
depressive reaction since the passing of his spouse in January 2008. Dr. Krasnick stated that all
of these diagnosed conditions contributed to appellant being totally and permanently disabled.
In an October 28, 2008 letter, the Office advised appellant that it had received notice that
he had abandoned the position of supply clerk. It reiterated that the position was suitable,
informed him of the provisions of 5 U.S.C. § 8106(c)(2) with respect to refusal of suitable work,
indicated that the position remained available and afforded him 30 days to either accept the
position or provide an explanation justifying his refusal. Appellant submitted a November 11,
2008 report in which Dr. Krasnick described giving him an injection in his right knee. He did
not provide any indication that he would return to work as a supply clerk.3
In a December 5, 2008 decision, the Office terminated appellant’s compensation benefits
effective May 31, 2008 under 5 U.S.C. § 8106(c)(2) on the basis that he abandoned suitable work
and neglected to work after suitable employment was offered. It found that the opinion of
Dr. Maslow established that he could perform the supply clerk position.
In a November 25, 2008 report, Dr. Krasnick stated that appellant presented to his office
with back and bilateral knee pain and noted that he could barely move. He indicated that
appellant was severely depressed and that he was about to become under the care of a mental
health professional. Appellant’s difficulty in walking, sitting and standing made him
permanently impaired and totally disabled. On February 24, 2009 Dr. Krasnick stated that
appellant was “stable with reference to both of his knees” and had tricompartmental arthrosis in
his knees. He noted, “At some point joint replacement surgery will be the treatment of choice.”
Appellant filed a schedule award claim due to his January 3, 2005 work injury. In a
March 16, 2009 decision, the Office denied his claim, finding that the termination of his
monetary compensation under 5 U.S.C. § 8106(c)(2) served as a bar to receipt of schedule award
compensation. It also found that appellant had not submitted medical evidence to establish
permanent impairment and that he had not yet reached maximum medical improvement.
In an April 7, 2009 report, Dr. Krasnick stated that at some point joint replacement
surgery in appellant’s knees would be the treatment of choice. He noted, “[Appellant] has
reached maximum medical improvement in a sense that nonsurgical management has gone as far
as it basically can…. Ultimately [appellant] should be considered at maximum medical
improvement after he has recuperated from his joint replacement surgery. Needless to say that
would be at some point in the future.”
Appellant requested a hearing before an Office hearing representative. At the May 18,
2009 hearing, he testified regarding his medical conditions, including nonwork conditions such
3

The Office confirmed that the position remained available.

4

as prostate cancer and back problems. Shortly before appellant received the job offer, his wife
died and he became very depressed. He noted that his attending physician put him on depression
medication and he began attending clinics with Vietnam Veterans who were dealing with similar
problems. When appellant went back to work he had problems getting from his truck to the job
and he was not comfortable either sitting or standing. He reported that he had increased pain and
swelling in his knee and that he was taking a narcotic medication and was in a daze most of the
time. Counsel contended that appellant did not abandon the job but simply could not continue to
perform the duties due to a worsening of his symptoms. He noted that the position was against
the orders of appellant’s physician and asserted that appellant put forward his best effort to
perform the job.
In a June 23, 2009 letter, John C. Hollis, a management official, provided comments on
the hearing transcript on behalf of the employer. He submitted affidavits from Donna Warren
and Darlene Hemmingway, management officials.
In an undated statement, Ms. Warren, a supervisor, stated that on May 25, 2008 appellant
was assigned to her section. She noted that his job was essentially an administrative desk job
that did not require him to do any notable standing or lifting. Ms. Warren stated that, by lunch
time on his first day back to work, appellant requested official time off to go to the civilian
personnel office so that he could initiate paperwork to retire from federal service. Appellant did
not offer any reason for not wanting to work at his new position, did not state that the working
conditions were causing him any pain, discomfort or difficulties, and did not show any outward
signs of pain, discomfort or difficulties. After he announced his plan to retire, he spent the better
part of the next four days at the civilian personnel office completing paperwork. Appellant never
actually performed any substantive duties prior to stopping work on May 31, 2008.
In an undated statement, Ms. Hemmingway, a human resources specialist, stated that on
May 25, 2008 appellant came to her office to obtain paperwork for a voluntary regular
(nondisability) retirement. She provided him with the proper forms and answered his questions
over the next several days. Ms. Hemingway indicated that appellant never stated that the
working conditions in his new job were causing him any pain, discomfort or difficulties.
Appellant’s application for retirement was approved with an effective date of May 31, 2008.
In an August 1, 2009 letter, appellant responded to the employing establishment’s
comments. He submitted additional reports from Dr. Krasnick describing his medical condition.
In an August 25, 2009 decision, an Office hearing representative affirmed the
December 5, 2008 decision terminating appellant’s compensation for abandonment of suitable
work. Appellant requested a review of the written record by an Office hearing representative
with respect to the denial of his schedule award claim. In a September 30, 2009 decision,
another Office hearing representative affirmed the March 16, 2009 decision schedule award
denial.
LEGAL PRECEDENT -- ISSUE 1
Section 8106(c)(2) of the Federal Employees’ Compensation Act provides in pertinent
part, “A partially disabled employee who ... (2) refuses or neglects to work after suitable work is

5

offered ... is not entitled to compensation.”4 However, to justify such termination, the Office
must show that the work offered was suitable.5 An employee who refuses or neglects to work
after suitable work has been offered to him has the burden of showing that such refusal to work
was justified.6
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”7 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.8
ANALYSIS -- ISSUE 1
The Office accepted that on January 3, 2005 appellant sustained a medial meniscus tear
of his right knee when he stepped in a gopher hole at work and the Office paid him compensation
for periods of disability. On March 3, 2008 the employing establishment offered appellant a
modified job as a supply clerk. This position was sedentary in nature and involved various
clerical duties related to issuing and receiving supplies. The supply clerk position required
walking for one to two hours per day, standing for one to two hours per day and lifting, pushing
and pulling up to 25 pounds, but it did not require squatting, kneeling or climbing. Appellant
returned to work in the supply clerk position on May 25, 2008 but stopped work on
May 31, 2008. The Office terminated his compensation benefits effective May 31, 2008 for
neglecting to work after suitable work was offered. It found that the opinion of Dr. Maslow, a
Board-certified orthopedic surgeon serving as an impartial medical specialist, showed that
appellant could perform the supply clerk position.
The Board finds that the opinion of Dr. Maslow shows that appellant was capable of
performing the supply clerk position offered by the employing establishment in March 2008 and
determined to be suitable by the Office. The record does not reveal that the supply clerk position
was temporary or seasonal in nature.9
The Office properly determined that there was a conflict in the medical opinion between
Dr. Krasnick, an attending Board-certified orthopedic surgeon, and Dr. Stark, a Board-certified
orthopedic surgeon acting as an Office referral physician, on the issue of appellant’s ability to
4

5 U.S.C. § 8106(c)(2).

5

David P. Camacho, 40 ECAB 267, 275 (1988); Harry B. Topping, Jr., 33 ECAB 341, 345 (1981).

6

20 C.F.R. § 10.124; see Catherine G. Hammond, 41 ECAB 375, 385 (1990).

7

5 U.S.C. § 8123(a).

8

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

9

See Federal (FECA) Procedure Manual, Part 2 -- Claim, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4b (July 1997). The record does not indicate that appellant was not vocationally able to perform the
duties of the supply clerk position.

6

work.10 In order to resolve the conflict, it properly referred appellant, pursuant to section
8123(a) of the Act, to Dr. Maslow.11 The Board finds that the weight of the medical evidence
regarding appellant’s ability to work is represented by the thorough, well-rationalized opinion of
Dr. Maslow.12
On September 11, 2007 Dr. Maslow provided a description of appellant’s factual and
medical history and reported the findings of his examination of appellant. He indicated that
appellant had patellofemoral crepitus in his right knee but none in his left and noted that there
was no patellofemoral compression pain on either side. Dr. Maslow stated that there was no
medial, lateral or drawer instability in either knee and that there was diffuse mild tenderness in
the anterior of the right knee. The neurologic examination of the lower extremities was normal
and range of motion of the knees was normal with some pain. Dr. Maslow also reported physical
examination findings for appellant’s neck, trunk and upper extremities, but he noted limited
findings in these areas. He concluded that appellant could perform sedentary work.13
Dr. Maslow completed a Form OWCP-5 indicating that appellant could work for eight hours per
day; walk for one to two hours per day; stand for one to two hours per day; operate a motor
vehicle at work; and operate a motor vehicle to and from work for short distances. Appellant
could lift, push and pull up to 25 pounds but he could not engage in squatting, kneeling or
climbing.
The Board has carefully reviewed the opinion of Dr. Maslow and notes that it has
reliability, probative value and convincing quality with respect to its conclusions regarding the
relevant issue of the present case. Dr. Maslow provided a thorough factual and medical history
and accurately summarized the relevant medical evidence.14 He provided medical rationale for
his opinion that appellant could perform limited-duty work by noting that appellant exhibited
mild evidence of impairment during the clinical evaluation. The Board further finds that the
work restrictions recommended by Dr. Maslow are within the specific job requirements of the
supply clerk position offered by the employing establishment.
On appeal counsel argued that the sitting requirements of the supply clerk position
rendered the position unsuitable given appellant’s medical condition. However, Dr. Maslow did
not place any restrictions on appellant’s ability to sit and the supply clerk position allowed
appellant to sit or stand at his convenience for comfort and to take occasional walks as needed.
Counsel also argued that Dr. Maslow’s opinion did not adequately specify whether appellant
would have the ability to drive to and from work.15 The distance from appellant’s home to the
work site at Fort Dix is only about 18 miles and there is no evidence that public transportation
10

On September 14, 2006 Dr. Stark indicated that appellant was capable of returning to work with restrictions. In
contrast, Dr. Krasnick stated that on January 23, 2007 appellant was totally disabled from work.
11

See supra note 7 and accompanying text.

12

See supra note 8 and accompanying text.

13

Dr. Maslow stated that appellant’s use of a cane was deemed to be optional, but it would be appropriate to use
it in his left hand.
14

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

15

Dr. Maslow indicated that appellant could drive to and from work for “short distances.”

7

was not available to Fort Dix. Counsel also argued that Dr. Maslow did not consider various
aspects of appellant’s medical condition, including prostrate cancer, depression and back
problems. Although appellant’s history of prostrate cancer is mentioned in several reports, there
is no medical evidence of record indicating that this condition impacted his ability to work.
Dr. Krasnick stated in several reports that depression contributed to appellant’s ability to work.
However, he does not specialize in psychiatric medicine and the record does not contain any
medical report from an appropriate medical specialist regarding appellant’s psychiatric
condition, let alone a rationalized medical report showing that appellant had a psychiatric
condition limiting his ability to work. With respect to appellant’s back condition, there is no
evidence that Dr. Maslow did not take into account his back symptoms when rendering his
opinion on work restrictions.
For these reasons, the opinion of Dr. Maslow shows that the supply clerk position was
suitable. As noted above, an employee who refuses or neglects to work after suitable work has
been offered to him has the burden of showing that such refusal to work was justified.16 The
Board has carefully reviewed the evidence and argument submitted by appellant in support of his
neglecting to work in the supply clerk position and finds that he has not justified his
abandonment of the position.17 For these reasons, the Office properly terminated appellant’s
compensation effective May 31, 2008 on the grounds that he abandoned suitable work.18
LEGAL PRECEDENT -- ISSUE 2
Section 8106(c)(2) of the Act provides in pertinent part, “A partially disabled employee
who ... refuses or neglects to work after suitable work is offered ... is not entitled to
compensation.”19 The Board has held that termination under section 8106(c) of the Act serves as
a bar to receipt of further compensation, including schedule award compensation.20
ANALYSIS -- ISSUE 2
The Office denied appellant’s claim for a schedule award noting that the termination of
his compensation under 5 U.S.C. § 8106(c)(2) served as a bar to receipt of schedule award
compensation. For the reasons discussed above, it terminated appellant’s compensation effective
May 31, 2008 on the grounds that he abandoned suitable work. This termination provided a

16

See supra note 6.

17

After the termination of his compensation, appellant submitted reports in which Dr. Krasnick reiterated that he
was totally disabled from all work. Dr. Krasnick repeated his earlier assertions that appellant’s leg and back
symptoms rendered him unable to work, but he did not provide any additional medical rationale in support of this
opinion.
18

The Board notes that the Office complied with its procedural requirements prior to terminating appellant’s
compensation, including providing appellant with an opportunity to accept the supply clerk position after informing
him that his reasons for initially refusing the position were not valid; see Maggie L. Moore, 42 ECAB 484 (1991);
reaff’d on recon., 43 ECAB 818 (1992).
19

5 U.S.C. § 8106(c)(2).

20

See Pete F. Dorso, 52 ECAB 424 (2001).

8

proper basis for the Office to determine that appellant was not entitled to receive schedule award
compensation.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation effective
May 31, 2008 on the grounds that he abandoned suitable work. The Board further finds that he
is not entitled to a schedule award based on the suitable work termination.
ORDER
IT IS HEREBY ORDERED THAT the September 30 and August 25, 2009 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: November 19, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

